DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 19-21 are objected to because of the following informalities:  
Each of the mentioned claims are dependent upon themselves.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chern (US 20130264481 A1; October 10, 2010).
Regarding claim 1, Chern discloses an instrumented substrate apparatus, comprising: 
a substrate (Figure 4D Element 404); 
a plurality of photoelectric sensors (Seen in Figure 4D) disposed on the substrate, each photoelectric sensor comprising
a photoemissive material, the photoemissive material configured to absorb a plurality of photons and emit a plurality of photoelectrons in response absorbing the plurality of photons (Paragraph 62; Figure 5 – Element 504; photoelectrons emitted from photochathode); 
a photoelectron collector (Paragraph 62; Figure 5 Element 502), wherein the photoelectron collector is configured to receive at least some of the plurality of photoelectrons and generate one or more electrical signals in response to receiving the at least some of the plurality of photoelectrons (Paragraph 62 –  solid-state image sensor 502); and 
one or more measurement circuits electrically coupled to at least the photoelectron collector and configured to measure the one or more electrical signals from the photoelectron collector (Paragraph 71- Readout circuits).
Regarding claim 2, Chern disclose the instrumented substrate apparatus of claim 1.  Chern further discloses wherein the photoemissive material and the photoelectron collector have a difference in electric potential (Paragraph 60 - Photocathode 504 can be held at a negative voltage 503 relative to a solid-state image sensor 502).
Regarding claim 3, Chern discloses the instrumented substrate apparatus of claim 2.  Cher further discloses wherein the photoemissive material is configured to emit the plurality of photoelectrons in response to absorbing the photons when an energy of the plurality of photons absorbed by the photoemissive material exceeds a work function of the photoemissive material plus a stopping voltage (Paragraph 62 – this is an inherent property of the photocathode inorder to properly emit the photoelectrons).
Regarding claim 4, Chern discloses the instrumented substrate apparatus of claim 3.  Chern further discloses further comprising: 
a controller disposed on the substrate, the controller configured to receive measurement information from the one or more measurement circuits (Paragraph 91), 
wherein the controller includes one or more processors configured to execute a set of program instructions stored in memory (Paragraph 91, Figure 11 Element 1118).
Regarding claim 5, Chern discloses the instrumented substrate apparatus of claim 4. Chern further discloses wherein the one or more processors are configured to determine wavelength-resolved extreme ultraviolet (EUV) measurement information associated with the plurality of photons based on the one or more electrical signals from the one or more measurement circuits (Paragraph 7 Inspecting using EUV).
Regarding claim 14, Chern disclose the instrumented substrate apparatus of claim 1.  Chern further discloses wherein the plurality of photons have an energy from 1 eV to 100 eV (inherent in EUV).
Regarding claim 15, Chern disclose the instrumented substrate apparatus of claim 1.  Chern further discloses wherein the photoemissive material is at least one of gold, platinum, ruthenium, palladium, titanium, tantalum, tungsten, molybdenum, cobalt, zinc, tin, or gallium (Paragraph 60- gallium).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chern (US 20130264481 A1; October 10, 2010).
Regarding claim 16, Chern discloses the instrumented substrate apparatus of claim 1.  Chern does not disclose wherein the photoemissive material and the photoelectron are integrally formed on the substrate by a microelectromechanical system fabrication process (MEMS).
Chern discloses the image sensor may be fabricated using CCD (charge coupled device) or CMOS (complementary metal oxide semiconductor) technology. (Abstract)
Therefore, from the teaching of Chern, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention in order to replace one known fabrication method for another known fabrication method. 
Regarding claim 24, Chern discloses a method of fabricating an instrumented substrate apparatus configured to determine wavelength-resolved EUV measurement information of a process tool, comprising: providing a substrate (Paragraph 62), the substrate including a silicon wafer with a diameter (Paragraph 62; Figure 11); forming at least one photoelectric sensor on the substrate by a CMOS fabrication, the at least one photoelectric sensor including a photoemissive material, a photoelectron collector, and one or more measurement circuits (Paragraph 62).
Chern does not disclose forming at least one photoelectric sensor on the substrate by a microelectromechanical system (MEMS) fabrication, the at least one photoelectric sensor including a photoemissive material, a photoelectron collector, and one or more measurement circuits.However it would have been obvious at the time of filing to substitute one known method of manufacturing for another. 
Claims 17-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chern (US 20130264481 A1; October 10, 2010) in view of Tomie (US 5569916 A; October 29, 1996).
Regarding claim 17, Chern discloses the instrumented substrate apparatus of claim 1.  Chern does not explicitly disclose wherein the one or more measurement circuits are coupled to at least the photoelectron collector and the photoemissive material (Paragraph 62; Figure 5).  Chern does not disclose wherein the one or more measurement circuits are configured to measure the one or more electrical signals from the photoelectron collector by a current meter.
	Tomie discloses wherein the one or more measurement circuits are configured to measure the one or more electrical signals from the photoelectron collector by a current meter. (Column 8 Lines 1-17 – photoelectron-current time-wave meter)
Therefore, from the teaching of Tommie, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Chern in order to allow for the measurement of the current of the photoelectron.
Regarding claim 18, Chern discloses a method comprising: 
absorbing, with a photoemissive material, a plurality of photons within a process tool (Paragraph 62); 
emitting, from the photoemissive material, a plurality of photoelectrons in response to absorbing the plurality of photons (Paragraph 62); 
collecting at least some of the photoelectrons emitted from the photoemissive material (Paragraph 62);
generating one or more electrical signals in response to collecting the at least some of the photoelectrons (Paragraph 62); 
measuring the one or more electrical signals (Paragraph 62). 
Chern does not explicitly disclose determining wavelength-resolved information of illumination from the process tool based on the one or more electrical signals.
Tomie discloses determining wavelength-resolved information of illumination from the process tool based on the one or more electrical signals (Column 7 Lines 56-Column 8 Lines 17 – EUV photoelectron spectrum).
Therefore, from the teaching of Tommie, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Chen in order to allow for increased detection accuracy of the EUV spectrum detected. 
Regarding claim 19, Chern in view of Tomie disclose the method of claim 19.  Chern further discloses wherein the at least some of the photoelectrons emitted from the photoemissive material are collected by a photoelectron collector, wherein the one or more electrical signals are generated in response to collecting the at least some of the photoelectrons by the photoelectron collector (Paragraph 62).
Regarding claim 21, Chern in view of Tomie disclose the method of claim 21.  Tomie further discloses further comprising: storing the wavelength-resolved information in a memory; and determining a time-resolved information based on the wavelength-resolved information stored in the memory (Column 4 Lines 35-50 – time of flight).
Regarding claim 22, Chern in view of Tomie disclose the method of claim 19.  Tomie further discloses further comprising determining spatially-resolved EUV measurement information (Column 7 Lines 56-Column 8 Lines 17 – EUV photoelectron spectrum)..
Regarding claim 23, Chern in view of Tomie disclose the method of claim 19.  Chern further discloses wherein the plurality of photons are extreme ultraviolet (EUV) light with an energy from 1 to 100 eV (Inherent with EUV).

Allowable Subject Matter
Claims 6-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, none of the prior art of record specifies or make obvious absent hindsight reasoning the instrumented substrate apparatus of claim 5, namely wherein the one or more processors are configured to determine the wavelength-resolved EUV measurement information based on a derivative of current with respect to voltage.
Regarding claim 10, none of the prior art of record specifies or make obvious absent hindsight reasoning the instrumented substrate apparatus of claim 3, namely with wherein the instrumented substrate apparatus is configured to be housed within a front opening unified pod (FOUP).
Regarding claim 20, none of the prior art of record specifies or makes obvious absent hindsight reasoning the method of claim 20 namely with wherein the one or more electrical signals include a current; wherein determining the wavelength-resolved information comprises taking a derivative of the current with respect to a voltage of a voltage source, the voltage source electrically coupled with at least the photoelectron collector.
The balance of claims would be allowable for at least the abovementioned reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884